Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
George Bridges, Jr., appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) complaint. We grant Bridges’ motions to amend to the extent they seek to amend his informal opening brief and deny his June 19, 2015 motion to the extent it seeks to amend his original *196complaint. We have reviewed the record and ñnd no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Bridges v. Bass, No. 2:12-cv-00538-MSD-DEM (E.D.Va. Mar. 24, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.